Citation Nr: 0333833	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for systemic mastocytosis.

2.  Entitlement to service connection for cancer of the 
stomach and cancer of the esophagus, as the result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946, and from September 1948 to October 1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the RO originally described the issue in 
this case as one of entitlement to service connection for 
systemic mastocytosis, to include cancer of the stomach and 
esophagus, as the result of exposure to ionizing radiation.  
It was, in this way, appealed to the Board.

Yet, the Roanoke, Virginia VA Regional Office previously 
denied the claim for entitlement to service connection for 
systemic mastocytosis in a July 1997 rating decision.  The 
veteran submitted a notice of disagreement to this denial, as 
will be discussed below, but failed to perfect his appeal 
after the Roanoke, Virginia VA Regional Office issued a 
statement of the case.

The regulations do not list systemic mastocytosis as either a 
presumptive condition for which service connection may be 
granted under 38 C.F.R. §§  3.307 and 3.309 or as a 
radiogenic disease for which service connection may be 
granted under 38 C.F.R. § 3.311.  Unlike the systemic 
mastocytosis, however, stomach cancer and esophageal cancer 
are both listed as presumptive diseases and radiogenic 
diseases, respectively.

The Board sees no logical reason to so link the claim for 
systemic mastocytosis to the new claims for service 
connection for stomach cancer and esophageal cancer.  
Therefore, the Board has re-characterized the issues in 
keeping with the procedural history of the veteran's claim.  
The issues are whether new and material evidence has been 
presented to reopen the previously denied claim for service 
connection for systemic mastocytosis, and service connection 
for cancer of the stomach and cancer of the esophagus, as the 
result of exposure to ionizing radiation.  The issue of 
service connection for cancer of the stomach and cancer of 
the esophagus, as the result of exposure to ionizing 
radiation, is the subject of a remand immediately following 
this decision.

Further, the Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a March 2003 statement, the veteran stated that he had had 
many instances of melanoma, where surgery was required to 
remove the skin cancer.  It is noted that skin cancer is a 
radiogenic disease under 38 C.F.R. § 3.311.  A claim for skin 
cancer, as the result of exposure to ionizing radiation, is 
inferred.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Roanoke, Virginia VA Regional Office denied 
entitlement to service connection for systemic mastocytosis 
in a July 1997 decision.  The veteran submitted a notice of 
disagreement to this decision, but failed to perfect his 
appeal.

2.  The additional evidence received since the July 1997 
decision is not new or so significant that it must be 
considered in order to decide fairly the merits of the claim 
for entitlement to service connection for systemic 
mastocytosis.




CONCLUSIONS OF LAW

1.  The July 1997 decision denying entitlement to service 
connection for systemic mastocytosis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), (20.302(a) 
(2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for systemic mastocytosis is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 5100 
et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the veteran's request 
to reopen the previously denied claim of service connection 
PTSD was received prior to that date (in a March 2001 VA form 
21-4138 (Statement in Support of Claim)), those regulatory 
provisions do not apply.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In an November 2002 statement of the 
case, addressing the VCAA, the RO notified the veteran of the 
evidence needed to substantiate the claim, namely, evidence 
showing exposure to ionizing radiation and medical evidence 
demonstrating a causal relationship between the exposure to 
ionizing radiation and the systemic mastocytosis, or between 
the systemic mastocytosis and active service.

The veteran was informed that VA would obtain service medical 
records and records of other Federal agencies and that he 
should submit other medical records or authorize VA to obtain 
them.  He was notified that he should submit the information 
or evidence in 60 days.  The RO further cited 38 C.F.R. 
§ 3.159, including subsection, § 3.159(b)(1), implementing 
the VCAA, providing actual notice of the pertinent VCAA 
provisions, including what information and evidence that the 
claimant is to provide to VA and what information and 
evidence that VA will obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit held that a provision in 38 C.F.R. § 3.159(b)(1), 
implementing the VCAA, that required a response to VCAA in 
less than the statutory one-year period was invalid.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  Despite the now 
defect in the November 2002 notice, that is, the veteran was 
notified to submit a response in 60 days, the veteran filed 
his VA Form 9 "Appeal to Veterans Board of Appeals" in 
November 2002 and has had more than the statutory one-year 
period from November 2002 to submit additional evidence to 
substantiate his claim.  In the meantime, the veteran 
submitted statements in March, April, and May 2003.  None of 
these statements identifies any new sources of evidence.  
However, the veteran does indicate that his VA physicians 
have told him that there is a connection between "his case 
and possible radiation exposure."  Even assuming, without 
finding, that the veteran meant to say that the connection VA 
physicians posited was between his systemic mastocytosis and 
exposure to ionizing radiation, the Board observes that a 
statement by the veteran's VA treating physician, dated in 
April 2003, notes that there is medical support for ionizing 
radiation as the cause of the veteran's esophageal cancer.  
As to the cause of the veteran's systemic mastocytosis, the 
record is silent.  In addition, the record demonstrates that 
the RO obtained copies of all identified private and VA 
medical records.  For these reasons, no further procedural 
development is required to comply with the duty to notify 
under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As noted above, the RO obtained 
treatment records identified by the veteran-i.e., private 
and VA medical treatment records.  Also as noted above, the 
veteran indicated in a statement that VA physicians had 
informed him of a causal connection between "his case" and 
exposure to ionizing radiation.  Notwithstanding, the VA 
medical evidence of record shows evidence of a causal 
connection between his esophageal cancer and exposure to 
ionizing radiation.  There is no similar, newly submitted, 
evidence linking the veteran's systemic mastocytosis to 
exposure to ionizing radiation, or to his active service in 
general.

The Board notes that the record shows the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  These records have not been obtained.  
However, the Board notes that veteran first reported 
receiving disability benefits from SSA in 1985.  Moreover, 
these records are not probative to the veteran's current 
disabilities or the etiology of the veteran's diagnosed 
systemic mastocytosis but, rather, concern past treatment and 
diagnoses.

The Board further notes that the VA did not offer the veteran 
an examination, however, the regulations stated that a VA 
examination is required only "when such an examination or 
opinion is necessary to make a decision on the claim."  
"Necessary," is further defined under the regulations as 
meaning that the record before the VA contains evidence that 
the disability claimed may be associated with the veteran's 
active service but does not provide sufficient evidence to 
determine the issue.  See 38 C.F.R. § 3.159(c)(4); Wells v. 
Principi, 326 F.3d 1381 (2003).  "In other words, the 
veteran is required to show some causal connection between 
his disability and his military service.  A disability alone 
is not enough."  Id.  This, in the present case, the record 
at the time of the July 1997 rating decision did not contain 
evidence of a nexus between the veteran's diagnosis of 
systemic mastocytosis.  The veteran has not submitted 
evidence of such nexus since the July 1997 rating decision.

As the veteran has not identified any other additional 
evidence pertinent to his claim, not already of record, and 
as there are no other additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

In a May 1997 rating decision, the Roanoke, Virginia VA 
Regional Office denied the veteran's claim seeking 
entitlement to service connection for systemic mastocytosis.  
In arriving at this decision, the Roanoke, Virginia Regional 
Office noted that the condition did not fall under either the 
presumptive conditions or radiogenic conditions listed in the 
regulations at 38 C.F.R. §§ 3.307 and 3.309, and 3.311, 
respectively.  Nonetheless, the evidence of record did not 
establish that the veteran was, in fact, exposed to ionizing 
radiation and that his then-diagnosed systemic mastocytosis 
was the result of said exposure.  In addition, the Roanoke, 
Virginia Regional Office determined the evidence of record 
did not show complaints of, treatment for, or diagnosis of 
systemic mastocytosis in active service.  Rather, the medical 
evidence showed onset of the condition many years after 
service.  Yet the medical evidence offered no evidence 
establishing that the condition was the result of active 
service.

In June 1997, the Roanoke, Virginia VA Regional Office 
received a document from the veteran's treating physician, 
Robert H. Williams, M.D, dated in April 1997.  The physician 
noted the veteran's belief that his systemic mastocytosis was 
the result of exposure to an area that had recently been the 
site of nuclear test explosions.  The physician merely 
indicated that this was an "interesting hypothesis" that 
would be "difficult to prove one way or the other" and 
offered no more specific opinion as to the etiology of the 
veteran's systemic mastocytosis.  Accordingly, the Roanoke, 
Virginia Regional Office issued a rating decision in July 
1997, including consideration of this statement, again 
denying the claim and noting that the medical evidence did 
not show any connection between the diagnosed systemic 
mastocytosis-initially manifested many years following 
service-and active service.  

The veteran submitted a notice of disagreement, which the RO 
received in June 1997.  The Roanoke, Virginia Regional Office 
issued a statement of the case in July 1997, but the veteran 
declined to perfect his appeal.  The July 1997 rating 
decision thus became final.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in March 2001.

At the time of the July 1997 decision, the evidence included 
the veteran's claim and statements, service medical records, 
an undated private examination report, private medical 
records from Medical College of Virginia dated from 1980 to 
1982, Dr. Williams' April 1997 statement, and April 1997 
statement of the Air Force as to the veteran's exposure to 
ionizing radiation.

Service medical records, the RO noted, reflect no complaints 
or findings of mastocytosis.  The private medical examination 
shows diagnoses of carcinoma of the stomach, post-surgery, 
coronary artery disease with angina, esophageal stricture, 
and abscess of the right thorax.  Private medical records 
reflect a diagnosis of systemic mastocytosis in October 1981, 
with a history of initial manifestation in 1972.  Dr. 
Williams' statement, discussed above, confirms the diagnosis 
of systemic mastocytosis and notes the veteran's theory that 
the systemic mastocytosis is the result of exposure to 
radiation during his active service.  However, Dr. Williams 
neither confirms this theory nor offers his own opinion as to 
the cause of the disease.  The statement from the Air Force, 
dated in April 1997, indicates that the service department 
found no external or internal radiation exposure data in the 
registry concerning the veteran.  The document referred the 
Roanoke, Virginia Regional Office to other sources for the 
information.  The evidence contains no other opinions, 
statements, or findings as to the cause of the veteran's 
systemic mastocytosis.

Accordingly, after noting that the regulations did not 
identify systemic mastocytosis as either a presumptive 
condition under C.F.R. §§  3.307, 3.309 or a radiogenic 
condition under 38 C.F.R. § 3.311, the Roanoke, Virginia 
Regional Office determined that the record presented no 
medical evidence relating the diagnosed systemic 
mastocytosis-diagnosed many years after his discharge from 
active service-to the veteran's active service.  The 
veteran's claim was denied.

As noted above, the veteran submitted a notice of 
disagreement but failed to perfect his appeal after the 
Roanoke, Virginia Regional Office issued a statement of the 
case.  The July 1997 decision is therefore final.  

Evidence submitted since the July 1997 decision includes a VA 
examination report dated in July 1998, VA treatment records 
dated from 1998 to 2001, and in April 2003; private medical 
records from Vanderbilt Medical Center dated from 1989 to 
1990, private medical records from Norman C. Ratliffe, M.D. 
showing treatment from 1973 to 2001, from Medical College of 
Virginia dated in 1981, from Robert C. Patton, M.D. showing 
treatment from 1995 to 2001, from Dr. Williams showing 
treatment from 2000 to 2001; medical statements from Dr. 
Williams, dated in July 2002, Herbert D. Ladley, M.D., 
F.A.C.C., dated in May 2002, Dr. Ratliffe, dated in August 
2002, and Dr. Patton, dated in September 2002; a treatise on 
mastocytosis; and statements from the veteran, including his 
March 2001 claim, November 2001 notice of disagreement, and 
statement in support of his November 2002 substantive appeal.

In aggregate, VA and private medical records reflect 
complaints of and treatment for a number of conditions 
including the veteran's heart condition, cancers, skin 
complaints, and systemic mastocytosis.  However, these 
records present no medical opinions relating the veteran's 
diagnosed systemic mastocytosis to his active service.  
Similarly, the July 1998 VA examination report and private 
medical statements note diagnoses concerning his cardiac 
condition and gastrointestinal condition, including cancer.  
In particular, statements proffered by Drs. Williams and 
Ratliffe reflect diagnoses of systemic mastocytosis.  Yet, 
none of these physicians, nor the examiner conducting the VA 
examination, offer any opinion as to the etiology of the 
veteran's diagnosed systemic mastocytosis.  Of note, Dr. 
Ratliffe indicates that he has been the veteran's physician 
since 1956, but observed that systemic mastocytosis was not 
discovered until 1972.

As discussed above, the Roanoke, Virginia VA Regional Office 
found in July 1997 that while the medical evidence clearly 
established that the veteran does have a diagnosis of 
systemic mastocytosis, the medical evidence simply did not 
demonstrate that this condition was in any way the result of 
his active service-either as the result of exposure to 
ionizing radiation or as directly related to service.  The 
newly submitted evidence does nothing to change this 
analysis.  Specifically, none of the medical evidence 
submitted since the July 1997 rating decision establishes 
that the veteran's currently diagnosed systemic mastocytosis 
is the result of his active service.  Thus, this evidence, 
while new, is not material.

The Board has also considered the veteran's statements and 
January 2002 testimony.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
that is, what comes to him through his senses.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
documentation of record indicating that he has the necessary 
medical training and/or expertise to diagnose the severity or 
etiology of a medical condition.  Thus, attempts to do so do 
not qualify as material evidence and, consequently, the 
veteran's statements and testimony alone are insufficient to 
reopen his claim.  See Pollard v. Brown, 6 Vet. App. 11  
(1993) (lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108 (1991)).  See also Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  Of equal 
or even greater significance, these contentions are the same 
as those previously made to the RO.  Thus, this evidence is 
not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992); see 
also Anglin v. West, 11 Vet. App. 361, 368 (1998) (veteran's 
testimony supporting fact previously rejected regarding an 
alleged PTSD stressor was cumulative).

Thus, the Board finds that none of the evidence submitted 
since the July 1997 decision is new or of such significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board concludes that the claimant 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for entitlement to service 
connection for systemic mastocytosis.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for entitlement to service connection for 
systemic mastocytosis, the appeal is denied.

REMAND

As noted above, the veteran further seeks service connection 
for cancers of the stomach and esophagus, as the result of 
exposure to ionizing radiation.  After review of the record, 
the Board determines that further development is necessary 
prior to the completion of appellate action.

Both cancer of the stomach and cancer of the esophagus are 
presumptive and radiogenic disease for which service 
connection may be granted under the regulations.  See 
38 C.F.R. §§ 3.307, 3.309 and 3.311 (2003).  In addition, the 
Board notes that available service personnel records reflect 
that the veteran had service in the Asian-Pacific Theatre, 
arriving September 5, 1945 and departing February 13, 1946.  
The regulations list the dates for Operation Trinity as 
occurring July 16, 1945 through August 6, 1945.  38 C.F.R. 
§ 3.311 (2003).  However, the regulations further state that 
"onsite participation" includes the six month period 
following the official operational period of an atmospheric 
nuclear test, presence at the test site or performance of 
official military duties in connection with ship, aircraft or 
other equipment used in direct support of the nuclear test.  
Id.  

Yet, the RO has not yet had the opportunity to verify the 
veteran's participation in this nuclear test or, in the 
alternative, to verify his presence in the area of the 
detonation within the six months following the detonation.

Moreover, the Board notes that the April 1997 letter from the 
Air Force identified additional sources of information 
concerning the veteran's potential exposure to ionizing 
radiation.  The RO has not yet had the opportunity to develop 
these additional resources.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his stomach and esophageal cancers.  In 
particular, the RO should request that 
the veteran identify the date(s) he 
underwent surgery for his stomach and 
esophageal cancers (at least one 
operation occurring approximately in 
1985), and treating health care 
facilities at which he had the 
surgery(ies).  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his stomach 
and esophageal cancers.  The RO should 
request inpatient and outpatient records, 
to include any and all medical records.  
In particular, the RO should request any 
and all treatment records not already of 
record from the VA Medical Center (MC) in 
Mountain Home, Tennessee; and inpatient 
and outpatient records, to include any 
and all medical records and pathology 
records of the surgery(ies) the veteran 
underwent in treating his stomach and 
esophageal cancers.

4.  The RO should request that SSA 
furnish the decision in which the veteran 
was found to be disabled and all 
supporting medical evidence used in 
making that determination.

5.  The RO should obtain any additional 
service medical records, including any 
and all clinical medical records.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record.

6.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

7.  The RO should then re-consider the 
claim for service connection for the 
cancers of the stomach and esophagus, 
including specifically as based on 
exposure to ionizing radiation with 
consideration of 38 C.F.R. §§ 3.307, 
3.309, and 3.311.  If the requirements of 
38 C.F.R. § 3.311(b) are met, the claim 
will be referred to the Under Secretary 
for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  
The RO should perform all indicated 
development.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for stomach cancer and 
esophageal cancer, including as the 
result of exposure to ionizing radiation 
in accordance with 38 C.F.R. § 3.311.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



